Citation Nr: 0025155	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active service from January 1975 to December 
1976.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision, in which 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, denied claims of 
entitlement to service connection for a right knee condition 
and post-traumatic stress disorder (PTSD).  The veteran did 
not appeal the denial of his right knee claim. 

In his substantive appeal, received in March 1999, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in a March 1999 statement, the 
veteran stated that he wished to withdraw his request for a 
hearing. Accordingly, pursuant to 38 C.F.R. § 20.702(e) 
(1999), the Board will proceed without further delay.


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD and 
medical evidence of a link to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
witnessing the collapse of a bridge at Ft. Hood, Texas, 
sometime between June and August of 1976, after which he had 
to help remove the bodies of several dead soldiers.  

A claim for service connection for PTSD is well grounded 
where the veteran submits "medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Gaines v. West, 11 Vet. App. 353, 357 
(1998). 

As noted in Gaines, the veteran's assertions of an in-service 
stressor are presumed to be true for the purpose of 
determining whether a claim is well grounded.  Further, the 
claims file contains a VA PTSD examination report, dated in 
December 1997, which indicates that the veteran has been 
diagnosed with "probable" PTSD and includes the veteran's 
reported history that he removed bodies of men crushed under 
a bridge during service.  The Board finds the diagnosis of 
probable PTSD and the accompanying report of the in-service 
stressor sufficient to constitute medical evidence of a 
diagnosis of PTSD and a nexus to active duty, such that the 
veteran's claim for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for PTSD is 
found to be well grounded, and to this extent only, it is 
granted.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a). 

To be granted service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), medical evidence of a 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Gaines v. West, 11 Vet. App. 353, 359-60 
(1998). 

The veteran's service records include a personnel record (DA 
Form 20) which indicates that he served with Company A, 8th 
Engineering Battalion, at Ft. Hood, Texas from October 1975 
to December 1976, and that his principal duty during that 
time was "combat engineer."  

The veteran does not assert that he participated in combat, 
and the sole claimed stressor does not involve combat.  
Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138-150 (1997).

In this case, a review of the veteran's written statements, 
to include letters received in April and July of 1997, shows 
that he alleges that he has PTSD as the result of an incident 
which occurred at Ft. Hood between June and August of 1976.  
At this time, his unit had built a bridge that an 
inexperienced non-commissioned officer caused to collapse, 
killing about eight soldiers.  He asserts that he had to help 
remove the dead bodies from the scene.  It does not appear 
that the RO has attempted to verify the veteran's alleged 
stressor with the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR).  On Remand, the RO should attempt to 
do so.

In addition, the exact nature of the veteran's psychiatric 
disorder is unclear from the record.  A Minnesota Multiphasic 
Personality Inventory (MMPI-2) test, dated in December 1997, 
reveals an invalid and uninterpretable profile and indicates 
that the veteran has been diagnosed with a number of 
psychiatric conditions other than PTSD, including alcohol 
dependence, gambling addiction, adjustment disorder with 
depressed mood and major depression.  Moreover, the sole 
"diagnosis" of PTSD of record, contained in the December 
1997 VA PTSD examination report, is qualified as 
"probable."  The examiner who rendered this diagnosis 
indicated that the question of a diagnosis of PTSD was 
complicated by the veteran's use of ETOH (alcohol).  
Therefore, if the claimed stressor is verified on remand, the 
veteran should be afforded a VA psychiatric examination to 
determine definitively whether he currently has PTSD, and, if 
so, whether it is attributable to the verified stressor.

This case is REMANDED for the following development:

1.  The RO should forward a summary of 
the veteran's claimed in-service stressor 
and copies of his service personnel 
records to the USASCRUR, 7798 Cissna 
Road, Springfield, Virginia  22150-3197, 
and request USASCRUR to attempt to verify 
the veteran's claimed stressor.

2.  If, and only if, the RO determines 
that the claimed stressor has been 
verified, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders present. Because it 
is important that each disability be 
viewed in relation to its history, prior 
to the examination, the RO should provide 
the examiner with the veteran's claims 
file for review.  The RO should also 
provide the examiner with the summary of 
the stressor described above and instruct 
him that only this event may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  Thereafter, the 
examiner should conduct all indicated 
studies, tests and evaluations deemed 
necessary.  The examiner should then 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon any link between the current 
symptomatology and the verified in-
service stressor.  The report of 
examination should include the complete 
rationale for all opinions expressed. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence or 
argument he desires to have considered in connection with his 
current appeal.  However, he is not required to take action 
until he is notified.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 



